DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: None
Cancelled: Claim 15  
Added: None
Therefore Claims 1 – 14 and 16 – 19 are now pending.

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 
Applicant argues: Liu does not disclose the technical feature of "acquiring a continuous-touch condition of the first touched position" as described in the present application.
Examiner respectfully disagrees with the applicant in that Liu does disclose the limitations as presented. Liu discloses: acquiring a continuous-touch condition (S902) of the first touched position (S901) according to the touch information corresponding to the first touched position (S902 – S904). Therefore, Lie first senses the start position of the touch object in S901, then it detects whether the contact is continuous S902, if yes, then it is determined that the touch is a sliding touch after which the device continuously acquire the position information on the plurality of contact points in S904. Therefore, it is clear from S904 that the continuous touch condition was acquired of the first touch position.

Applicant argues: Liu does not disclose the "a second touched position adjacent to the first touched position" as described in the present application.
Examiner respectfully disagrees with the applicant in that Liu does disclose that a first continuous-touch condition in which a second touched position (plurality of contact point would include second touched position) adjacent to the first touched position is continuously touched (S904 – S905). As can be seen in FIG 9, S904 – S905 it clearly teaches that a plurality of contact points are acquired, which includes first touch position and second touch position; because the touch is sliding, then it is obvious that the first and second touch would be adjacent to each other.

Applicant argues: Liu does not detect whether the "second touched position" or 
other position is wrongly touched when the "first touch position" is continuously touched. Therefore, Liu does not reveal various continuous touch situations as described in the present application, That is, "a first continuous-touch condition in which a second touched position adjacent to the first touched position is continuously touched, or a second continuous-touch condition in which the touch duration of the first touched position is greater than a preset first touch duration, or a third continuous-touch condition in which there is not a touched position on the touched surface which is continuously touched after the first touched position is touched" is not disclosed. 
Examiner respectfully disagrees with the applicant in that Liu teaches this limitation in FIG 9, by showing “a first continuous-touch condition in which a second touched position (plurality of contact point would include second touched position) adjacent to the first touched position is continuously touched (S904 – S905).” The first continuous touch can be a slide and the second continuous touch can also be a slide, therefore S904 & S905 would clearly show that each of the contact points are being acquired which makes it continuously detecting the touch position of the slide.

Applicant argues: In Liu, for example, as described in its paragraph 0186, "when the starting position of the touch operation is located in the first area, a first result indicating the coordinates of the pointing object is calculated according to the data collected by the touch acquisition module and sent to the CPU through the mainboard; when the starting position of the touch operation is located in the second area, the second result indicating the action of the pointing object is calculated according to the data collected by the touch acquisition module and sent to the CPU through the mainboard". That is, in Liu, the processing flow is to collect data, calculate coordinates or actions, and send them to the CPU for processing. There is no operation for updating the data. It is different from "updating a corresponding touch-operation identifier according to the continuous-touch condition of the first touched position to recognize the touch operation, and performing a touch response to a corresponding touch operation according to the touch-operation identifier as updated" as described in the present application.
Examiner respectfully disagrees with the applicant in that Liu teaches in Paragraph [0269 - 0273] that when the touch is acquired by the touch information acquisition module 1601, the information is then passed on to the microcontroller for further processing. The calculation unit 1605 then calculates the touch track of the pointing object after which it is sent to the CPU for further processing. In paragraph [0279] it teaches that “the touch acquisition module by calculation, obtains a preset operation instruction corresponding to the touch mode by match, and sends the preset operation instruction to the CPU through the mainboard so that the CPU responds with an operation corresponding to the preset operation instruction according to the preset operation instruction, when the start position of the touch operation is in the second area.” Therefore, the touch acquisition module is always updated so that the operation instructions can be send to the CPU and outputted.
Since applicant arguments were not persuasive, please see below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., US Publication 2012/0306793 A1.

With regards to Claims 1, 9 and 14, Liu discloses: A device, system and a method for touch recognition (FIGS 1, 8 & 9; Abstract), comprising: 
one or more processors (FIG 6, CPU & microcontroller);
memory (inherent feature);
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors the one or more programs (Paragraph [0302]) including instructions for:
acquiring touch information (FIG 8) corresponding to a first touched position (FIG 8, S801 & FIG 9, S901) on a touched surface (FIG 2, A and/or B) when a touch operation is performed at the first touched position (S802 – S804), wherein the touch information includes a touched-position identifier (FIG 9, S901), a touch duration (S908 & S911), and a touch-operation identifier (S903, S909, S910, S912 & S913), and the touch-operation identifier includes a long-press identifier (S909), a single-click identifier (S910), a double-click identifier (S912), and a slide identifier (S903); 
acquiring a continuous-touch condition (S902) of the first touched position (S901) according to the touch information corresponding to the first touched position (S902 – S904), wherein the continuous-touch condition includes: 
a first continuous-touch condition in which a second touched position (plurality of contact point would include second touched position) adjacent to the first touched position is continuously touched (S904 – S905), or a second continuous-touch condition in which the touch duration of the first touched position is greater than a preset first touch duration, or a third continuous-touch condition in which there is not a touched position on the touched surface that is continuously touched after the first touched position is touched; and 
updating a corresponding touch-operation identifier according to the continuous-touch condition of the first touched position to recognize the touch operation (S903 – S906/ S803), and performing a touch response to a corresponding touch operation according to the touch-operation identifier as updated (S804).  

With regards to Claims 2, 10 and 16, Liu discloses: wherein the slide identifier includes a forward-slide identifier (left/up) and a backward-slide identifier (right/down) (FIGS 9, 10 & 11 and Paragraph [0259]); 
the first continuous-touch condition includes a condition in which a second touched position (A, B and/or C) forwardly adjacent to the first touched position is continuously touched (FIG 10 & 11 and Paragraph [0259]); and 
the step of updating the corresponding touch-operation identifier according to the continuous-touch condition of the first touched position comprises (Paragraph [0259]): 
when the second touched position (FIG 11, A, B and/or C) forwardly adjacent to the first touched position (FIG 11, O) is continuously touched (FIG 9, S902), updating the forward-slide identifier (left/up), and acquiring touch information corresponding to the second touched position (A, B and/or C) when the touch operation is performed at the second touched position on the touched surface (FIG 9 and Paragraph [0259]); 2US National Stage Entry of PCT/CN2018/118537 Preliminary Amendment 
acquiring a continuous-touch condition of the second touched position (A, B and/or C) according to the touch information corresponding to the second touched position, wherein the continuous-touch condition of the second touched position includes a condition in which a third touched position (A, B and/or C) forwardly adjacent to the second touched position is continuously touched (Paragraph [0259 – 0260]), or a condition in which a fourth touched position backwardly adjacent to the second touched position is continuously touched, or a condition in which a sum of a touch duration of the second touched position and a touch duration of the first touched position is greater than a preset first touch duration, or a condition in which there is not a touched position on the touched surface that is continuously touched after the second touched position is touched; and 
updating a corresponding touch-operation identifier according to the continuous- touch condition of the second touched position (Paragraph [0259 – 0260]).  

With regards to Claims 3, 11 and 17, Liu discloses: wherein the step of updating the corresponding touch-operation identifier according to the continuous-touch condition of the second touched position (FIGS 9, 10 & 11) comprises: 
when the third touched position (A, B and/or C) forwardly adjacent to the second touched position is continuously touched, re-updating the forward-slide identifier (FIG 9, S903 – S907); and 
recognizing the touch operation as a forward-slide operation according to the forward-slide identifier as re-updated (FIGS 9 & 11 and Paragraph [0259]).  

With regards to Claim 4, Liu discloses: wherein the step of updating the corresponding touch-operation identifier according to the continuous-touch condition of the second touched position (FIGS 9, 10 & 11) comprises: 
when the fourth touched position (A, B and/or C) backwardly adjacent to the second touched position is continuously touched (S9903 – S907), updating the backward-slide identifier (right/down), and acquiring touch information corresponding to the fourth touched position when the touch operation is performed at the fourth touched position on the touched surface (FIG 9, S903 – S907; Paragraph [0259 – 0260]); 
acquiring a continuous-touch condition of the fourth touched position according to the touch information corresponding to the fourth touched position (FIG 9, S903 – S907; Paragraph [0259 – 0260]); and 
updating a corresponding touch-operation identifier according to the continuous- touch condition of the fourth touched position (FIG 9, S903 – S907; Paragraph [0259 – 0260]).  

With regards to Claims 5 and 12, Liu discloses: wherein the step of updating the corresponding touch-operation identifier according to the continuous-touch condition of the second touched position (FIG 9) comprises: 
if the sum of the touch duration of the second touched position and the touch duration of the first touched position is greater than the preset first touch duration (S908; Paragraph [0248]), updating the touch-operation identifier to be a long-press identifier (Paragraph [0248 – 0249]); and 
recognizing the touch operation as a long-press operation according to the long-press identifier as updated (FIG 9, S909; Paragraph [0248 – 0249]).  

With regards to Claims 6 and 13, Liu discloses: wherein the step of updating the corresponding touch-operation identifier according to the continuous-touch condition of the second touched position (FIG 9 and Paragraph [0259]) comprises: 
if there is not a touched position on the touched surface that is continuously touched after the second touched position is touched (FIG 9, S902, S908 & 910), updating the touch-operation identifier to be a single-click identifier (FIG 9, S910) and a double-click identifier (S911 & 912), and acquiring a touch condition on the touched surface within a preset second touch duration (S908); 
if there is not a touched position that is touched on the touched surface within the preset second touch duration (S908), recognizing the touch operation as a single-click operation (S910) or a double-click operation (S912) according to the single-click identifier (S910) and the double-click identifier (S912) as updated (Paragraph [0251 – 0253]); and 
if the third touched position adjacent to the second touched position on the touched surface is touched within the preset second touch duration, acquiring a continuous-touch condition of the third touched position, and updating a corresponding touch-operation identifier according to the continuous-touch condition of the third touched position (FIG 9, S903 – S907; Paragraph [0245 – 0247; 0259]).  

With regards to Claims 7 and 18, Liu discloses: wherein the step of updating the corresponding touch-operation identifier according to the continuous-touch condition of the first touched position comprises: 
if the continuous-touch condition of the first touched position is the second continuous-touch condition, updating the touch-operation identifier to be a long-press identifier (S909; Paragraph [0249]); and 
recognizing the touch operation as a long-press operation according to the long-press identifier as updated (FIG 9, S909; Paragraph [0249 and 0259]).  .  

With regards to Claims 8 and 19, Liu discloses: wherein the step of updating the corresponding touch-operation identifier according to the continuous-touch condition of the first touched position comprises (FIG 9): 
if the continuous-touch condition of the first touched position is the third continuous-touch condition, updating the touch-operation identifier to be a single-click identifier (S910) and a double-click identifier (S912; Paragraph [0250 – 0252]), and acquiring a touch condition on the touched surface within a preset second touch duration (S908); 
if there is not a touched position that is touched on the touched surface within the preset second touch duration (S910; Paragraph [0248]), recognizing the touch operation as a single-click operation (S910) or a double-click operation (S912) according to the single-click identifier and the double-click identifier as updated (Paragraph [0250 - 0252]); and 
if the second touched position adjacent to the first touched position on the touched surface is touched within the preset second touch duration, acquiring a continuous-touch condition of the second touched position (FIG 9, S903 – S907), and updating a corresponding touch-operation identifier according to the continuous-touch condition of the second touched position (FIG 9, S903 – S907; Paragraph [0243 – 0247; 0259]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625